Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 16, 2014

                                      No. 04-14-00253-CV

                         IN THE INTEREST OF N.L., et al., Children,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00921
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record was due to be filed in this appeal no later than April 4,
2014. The reporter’s record has not been filed. It is therefore ORDERED that the reporter’s
record must be filed in this appeal no later than ten days from the date of this order. TEX. R. APP.
P. 35.3(a). FURTHER REQUESTS FOR EXTENSIONS OF TIME ARE DISFAVORED.



                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court